

117 HR 4840 IH: End Misleading Cultural Exchanges Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4840IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Murphy of North Carolina introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Mutual Educational and Cultural Exchange Act of 1961 to exclude the Government of the People’s Republic of China from eligible foreign governments with which Federal employees may participate in cultural exchange.1.Short titleThis Act may be cited as the End Misleading Cultural Exchanges Act.2.Exclusion of Government of the People’s Republic of China from certain cultural exchangesSubsection (a) of section 108A of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2458a(a)) is amended by adding at the end the following new paragraph:(3)For purposes of this section, the term foreign government does not include the Government of the People’s Republic of China. .